

115 HR 6315 IH: Jeanette Acosta Invest in Women’s Health Act of 2018
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6315IN THE HOUSE OF REPRESENTATIVESJuly 6, 2018Mr. Gomez (for himself, Mrs. Demings, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide women with increased access to preventive and life-saving cancer screening. 
1.Short titleThis Act may be cited as the Jeanette Acosta Invest in Women’s Health Act of 2018. 2.PurposeIt is the purpose of this Act to provide women with increased access to preventive and life-saving cancer screening, including clinical breast exams and cervical, ovarian, uterine, vaginal, and vulvar cancer screening, provided by leading women’s health care providers who— 
(1)serve populations most at risk; and (2)play an outsized role in the prevention and detection of cancer in order to serve the goal of reducing health care disparities among low-income women and women of color, decrease health care spending, and expand health literacy, access, and education about the benefits of regular preventive cancer screening for women. 
3.FindingsCongress finds as follows: (1)Breast cancer is the leading cause of cancer death in women under the age of 54, and the American Cancer Society recommends that women in their 20s and 30s have a clinical breast exam at least every 3 years. 
(2)Ovarian cancer causes more deaths than any other cancer of the female reproductive system, but it accounts for only about 3 percent of all cancers in women. (3)The cancers that most frequently impact women include breast, uterine, ovarian, and cervical cancer, and there were 314,257 new cases of these cancers in 2013. 
(4)Rates of incidence and death for gynecologic cancers by race and ethnicity show that, while for some cancers, like ovarian cancer, the rates of incidence and death are similar among all races, for other cancers, like cervical cancer, women of color have a disproportionate rate of incidence. While the incidence of uterine cancer is higher for White women than for women of color, rates of death for uterine cancer are 2 times higher for Black women than for White women. (5)Prevention and cancer screening are the best approaches to protecting women from cancer and ensuring early detection and life-saving treatment. Many deaths from breast and cervical cancers could be avoided if cancer screening rates increased among women at risk. Deaths from these cancers occur disproportionately among women who are uninsured or underinsured. 
(6)Due to enhanced screening, cervical cancer, which used to be the leading cause of cancer death for women in the United States, is now a much more preventable and treatable cancer. (7)Increased access to education, information, and preventive cancer screening increase women’s ability to survive cancer. 
(8)Women’s health care providers that are primarily engaged in family planning services, such as Planned Parenthood health centers, provide necessary screening tests, education, and information to women, especially women of color who face the highest risks of breast cancer and other gynecologic cancers. 4.Strengthening access to cancer screening for women (a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317P the following: 
 
317P–1.Grants for women’s health care providers 
(a)In generalThe Secretary is authorized to make grants and to enter into contracts with public or nonprofit private entities to expand preventive health services, as provided for in the Preventive Services Guidelines of the Health Resources and Service Administration that were in effect on October 30, 2017, with an emphasis on increasing access to critical, life-saving cancer screening, Pap tests, human papillomavirus vaccination, and diagnostic tests for women with cancer symptoms, particularly women of color. (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2019 through 2022.. 
(b)FundingThere is authorized to be appropriated to carry out programs related to breast and gynecologic cancers under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and title X of the Public Health Service Act (42 U.S.C. 300 et seq.), and the National Breast and Cervical Cancer Early Detection Program, such sums as may be necessary for each of fiscal years 2019 through 2022. 5.Expand cancer screening provider trainingPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended by section 4, is further amended by inserting after section 317P–1 the following: 
 
317P–2.Women’s health care providers demonstration training project 
(a)Establishment of programThe Secretary shall establish a demonstration program (referred to in this section as the program) to award 3-year grants to eligible entities for the training of physicians, nurse practitioners, and other health care providers related to life-saving breast and gynecologic cancer screening for women. (b)PurposeThe purpose of the program is to enable each grant recipient to — 
(1)provide to licensed physicians, nurse practitioners, and other health care providers, through clinical training, education, and practice, the most up-to-date clinical guidelines and research adopted by the National Academies of Sciences, Engineering, and Medicine in the area of preventive cancer screening for breast and gynecologic cancers; (2)establish a model of training for physicians, nurse practitioners, and other health care providers that specializes in women’s health care, with a specific focus on breast and gynceologic cancer screening, that may be replicated nationwide; and 
(3)train physicians, nurse practitioners, and other health care providers to serve rural communities, low-income communities, and communities of color in breast and gynecologic cancer screening. (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— 
(1)an entity that receives funding under section 1001; (2)an essential community provider primarily engaged in family planning, as defined in section 156.235 of title 45, Code of Federal Regulations (or any successor regulations); 
(3)an entity that furnishes items or services to individuals who are eligible for medical assistance under title XIX of the Social Security Act; or (4)an entity that, at the time of application, provides cancer screening services under the National Breast and Cervical Cancer Early Detection Program of the Centers for Disease Control and Prevention.. 
6.Study and report to Congress on increased cancer screening for women 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall conduct a study (and periodically update such study) on increased access to women’s preventive life-saving cancer screening across the United States, and, not later than January 1, 2025, and every 5 years thereafter, the Secretary shall submit a report to Congress on such study. (b)ContentsThe study and reports under subsection (a) shall include: 
(1)A 50-State analysis of breast and gynecologic cancer rates among women, including by geographic area, income, race, and status of insurance coverage. (2)A 50-State analysis of cancer screening provided by women’s health care providers, including clinical breast exams, other screening for breast cancer, and screening for cervical cancer, ovarian cancer, and other gynecologic cancers. 
(3)In consultation with the Comptroller General of the United States, estimated Federal savings achieved through early detection of breast and gynecologic cancer. (4)Analysis of how access to health care providers trained under the program described in section 317P–2 of the Public Health Service Act, as added by section 5, in comparison to other health care providers, increased early detection of cancer for women. 
(5)Recommendations by the Secretary with respect to the need for continued increased access to women’s health care providers, such as the entities described in section 317P–2(c) of the Public Health Service Act, as added by section 4, who provide preventive care, including life-saving cancer screening. 